                                                                                                             Case 5:17-cv-01873-DMG-SP Document 42 Filed 09/27/19 Page 1 of 10 Page ID #:544


                                                                                                         1 TUCKER ELLIS LLP
                                                                                                           Marc R. Greenberg - SBN 123115
                                                                                                         2 marc.greenberg@tuckerellis.com
                                                                                                           515 South Flower Street
                                                                                                         3 Forty-Second Floor
                                                                                                           Los Angeles, CA 90071
                                                                                                         4 Telephone:     213.430.3400
                                                                                                           Facsimile:     213.430.3409
                                                                                                         5
                                                                                                           Specially Appearing for Defendant Real Property Located at
                                                                                                         6 1001 S. Doubleday Avenue, Ontario, California and Claimant
                                                                                                           1001 Doubleday LLC
                                                                                                         7
                                                                                                         8
                                                                                                                                    UNITED STATES DISTRICT COURT
                                                                                                         9                         CENTRAL DISTRICT OF CALIFORNIA
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10                               WESTERN DIVISION
                                                                                                        11 UNITED STATES OF AMERICA,        )             Case No. CV 18-1873 DMG (SPx)
                                                                                                                                            )
                                                                                                        12                 Plaintiff,       )             EX-PARTE NOTICE OF MOTION AND
                                                                                                                                            )             MOTION FOR CONTINUANCE OF
                                                                                                        13         v.                       )             PLAINTIFF’S VARIOUS MOTOINS TO
TUCKER ELLIS LLP




                                                                                                                                            )             STRIKE CLAIMS AND ENTRY OF
                                                                                                        14    REAL PROPERTY LOCATED AT 1001 )             DEFAULT; DECLARATION OF MARC R.
                                                                                                              S. DOUBLEDAY AVENUE, ONTARIO, )             GREENBERG
                                                                                                        15    CALIFORNIA                    )
                                                                                                                                            )
                                                                                                        16                 Defendants.      )             CURRENT HEARING DATE: 10/18/2019
                                                                                                                                            )             TIME: 9:30
                                                                                                        17                                  )             CRTM: 8C
                                                                                                                                            )
                                                                                                        18                                  )
                                                                                                              1001 DOUBLEDAY LLC,           )
                                                                                                        19                                  )
                                                                                                                           Claimant.        )
                                                                                                        20                                  )
                                                                                                                                            )
                                                                                                        21                                  )
                                                                                                        22          PLEASE TAKE NOTICE that the claimant 1001 Doubleday LLC (“Claimant”)

                                                                                                        23 will and hereby does move (the “Motion”) for continuance of the above-captioned case,
                                                                                                        24 including plaintiff the United States of America’s pending Motion to Strike Claim of 1001
                                                                                                        25 Doubleday LLC, Claimant’s obligation to respond thereto, and the hearing currently
                                                                                                        26 scheduled thereon for October 18, 2019. This Motion shall be heard before the Honorable
                                                                                                        27 Dolly M. Gee, United States District Court, courtroom 8C, 350 W. 1st Street, Los Angeles,
                                                                                                        28 California 90012.

                                                                                                               EX-PARTE NOTICE OF MOTION AND MOTION FOR CONTINUANCE OF PLAINTIFF’S VARIOUS MOTOINS TO
                                                                                                                        STRIKE CLAIMS AND ENTRY OF DEFAULT; DECLARATION OF MARC R. GREENBERG
                                                                                                         Case 5:17-cv-01873-DMG-SP Document 42 Filed 09/27/19 Page 2 of 10 Page ID #:545


                                                                                                         1        This Motion is based upon this Notice of Motion and Motion; the attached
                                                                                                         2 Memorandum of Points and Authorities; the attached Declaration of Marc R. Greenberg;
                                                                                                         3 all orders, pleadings, motions, and other papers on file in this action; and such other and
                                                                                                         4 further matters as may be presented at any hearing on this Motion, including matters of
                                                                                                         5 which the Court may take judicial notice.
                                                                                                         6        This Motion is made following the conference of counsel pursuant to L.R. 7-3,
                                                                                                         7 which took place on Thursday, September 27, 2019. The conference was unsuccessful.
                                                                                                         8        This Motion is being served electronically upon the United States of America.
                                                                                                         9
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10 DATED: September 27, 2019                    TUCKER ELLIS LLP
                                                                                                        11
                                                                                                        12                                              By:    /s/ Marc R. Greenberg
                                                                                                                                                               Marc R. Greenberg
                                                                                                                                                               marc.greenberg@tuckerellis.com
TUCKER ELLIS LLP




                                                                                                        13
                                                                                                        14                                                     Specially Appearing for Defendant
                                                                                                                                                               Real Property Located at 1001 S.
                                                                                                        15                                                     Doubleday Avenue, Ontario,
                                                                                                                                                               California and Claimant 1001
                                                                                                        16                                                     Doubleday LLC
                                                                                                        17
                                                                                                        18
                                                                                                        19
                                                                                                        20
                                                                                                        21
                                                                                                        22
                                                                                                        23
                                                                                                        24
                                                                                                        25
                                                                                                        26
                                                                                                        27
                                                                                                        28
                                                                                                                                                        2
                                                                                                             EX-PARTE NOTICE OF MOTION AND MOTION FOR CONTINUANCE OF PLAINTIFF’S VARIOUS MOTOINS TO
                                                                                                                      STRIKE CLAIMS AND ENTRY OF DEFAULT; DECLARATION OF MARC R. GREENBERG
                                                                                                             Case 5:17-cv-01873-DMG-SP Document 42 Filed 09/27/19 Page 3 of 10 Page ID #:546


                                                                                                         1             CLAIMANT’S MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                                                           IN SUPPORT OF MOTION FOR A TEMORARY STAY
                                                                                                         2
                                                                                                                       Pursuant to the Court’s inherent authorities and/or Federal Rule of Civil Procedure
                                                                                                         3
                                                                                                              6(b)(A), claimant 1001 Doubleday LLC (“Claimant”) respectfully brings this motion for
                                                                                                         4
                                                                                                              a ninety (90)-day continuance of the above-captioned case (including, inter alia, the
                                                                                                         5
                                                                                                              United States of America’s pending Motion to Strike Claim of 1001 Doubleday LLC,
                                                                                                         6
                                                                                                              Claimant’s obligation to respond thereto, and the hearing currently scheduled thereon for
                                                                                                         7
                                                                                                              October 18, 2019). An identical Ex-Parte Motion has been filed in each of the related
                                                                                                         8
                                                                                                              cases.
                                                                                                         9
                                                                                                                       For the reasons set forth below and in the appended Declaration of Marc R.
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10
                                                                                                              Greenberg, this Court should grant this Motion and stay this case for a period of ninety
                                                                                                        11
                                                                                                              days because, inter alia: (i) Claimant has good cause to request the stay, (ii) this is
                                                                                                        12
                                                                                                              Claimant’s first request for a stay, and (iii) the United States of America will not be
                                                                                                        13
TUCKER ELLIS LLP




                                                                                                              prejudiced. The instant motion is made to preserve the Claimant’s due process rights.
                                                                                                        14
                                                                                                        15                                I.    FACTUAL BACKGROUND
                                                                                                        16             A.    Procedural History
                                                                                                        17             This case arises out of an international dispute regarding tariffs and retroactive
                                                                                                        18 application of tariffs, tariff determinations and Scope Rulings.
                                                                                                        19       The United States commenced this civil forfeiture action on September 14, 2017.
                                                                                                        20 On October 18. 2017, the Claimant filed a timely and verified claim with respect to
                                                                                                        21 defendant property, asserting that it is the owner of the property and that it intends to
                                                                                                        22 contest the forfeiture. (ECF No. 13). No other claims have been filed.
                                                                                                        23       On April 6, 2018, Claimant filed a motion to dismiss this case. (ECF No. 14). The
                                                                                                        24 United States opposed the motion to dismiss. (ECF No. 16). Claimant’s motion to dismiss
                                                                                                        25 is fully briefed and has not yet been adjudicated by the Court. On April 10, 2018, the Court
                                                                                                        26 entered its Order staying this action—the Court’s Order remains effective. (ECF No. 24).
                                                                                                        27 The Order staying the action was due to an ongoing criminal investigation by the United
                                                                                                        28 States Attorney.

                                                                                                               EX-PARTE NOTICE OF MOTION AND MOTION FOR CONTINUANCE OF PLAINTIFF’S VARIOUS MOTOINS TO
                                                                                                                        STRIKE CLAIMS AND ENTRY OF DEFAULT; DECLARATION OF MARC R. GREENBERG
                                                                                                          Case 5:17-cv-01873-DMG-SP Document 42 Filed 09/27/19 Page 4 of 10 Page ID #:547


                                                                                                         1         On September 9, 2019, the Court entered its Order lifting the stay for the limited
                                                                                                         2 purpose of allowing the United States to file a motion to strike Claimant’s claim and enter
                                                                                                         3 default against it. (ECF No. 36). On September 16, 2019, the United States filed a motion
                                                                                                         4 seeking to strike the claim and enter the default of Claimant. (ECF No. 38). For the reasons
                                                                                                         5 stated below, Claimants cannot, at this time, appear and respond to the United States’
                                                                                                         6 actions.
                                                                                                         7         At the present time, Tucker Ellis, counsel of record for Claimants, is without
                                                                                                         8 authority to oppose the United States Motion. Tucker Ellis LLP was retained to represent
                                                                                                         9 the Claimants in the pending civil cases while the Claimants awaited a decision by the
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10 United States Attorney and the Department of Justice on the status of the criminal
                                                                                                        11 investigation. Tucker Ellis’ retention was solely for purposes of pre-indictment
                                                                                                        12 representation. Tucker Ellis is appearing to request this continuance so that it may seek
                                                                                                        13 authority from Claimants as to its scope of representation, including a determination as
TUCKER ELLIS LLP




                                                                                                        14 to whether a motion to withdraw its representation is appropriate. Any authority must be
                                                                                                        15 provided from parties in China and it is necessary to have additional time for the parties
                                                                                                        16 to evaluate their options and communicate with counsel.
                                                                                                        17         On July 31, 2019, the United States Attorney deemed it’s tactically advantageous
                                                                                                        18 to unseal the indictment that the United States Attorney returned back on May 7, 2019.
                                                                                                        19 All of the Claimants in these related actions are evaluating their options and selection of
                                                                                                        20 counsel. (Greenberg Decl. ¶ 2.) Meanwhile, Tucker Ellis understands that Claimants in
                                                                                                        21 all of the related cases are attempting to settle the criminal and civil cases through separate
                                                                                                        22 counsel and the parties have been negotiating in good faith with the U.S. Government to
                                                                                                        23 come to a resolution. Id. This process requires additional time. Id.
                                                                                                        24                                 II.    LEGAL ARGUMENT
                                                                                                        25         As the Ninth Circuit has recognized, “[a] district court has discretionary power to
                                                                                                        26 stay proceedings in its own court[.]” (citing Landis v. N. Am. Co., 299 U.S. 248, 254
                                                                                                        27 (1936)); Gallion v. Charter Communications Inc., 287 F. Supp. 3d 920, 924 (C.D. Cal.
                                                                                                        28 2018) (“A district court ‘has broad discretion to stay proceedings as an incident to its
                                                                                                                                                           2
                                                                                                             EX-PARTE NOTICE OF MOTION AND MOTION FOR CONTINUANCE OF PLAINTIFF’S VARIOUS MOTOINS TO
                                                                                                                      STRIKE CLAIMS AND ENTRY OF DEFAULT; DECLARATION OF MARC R. GREENBERG
                                                                                                          Case 5:17-cv-01873-DMG-SP Document 42 Filed 09/27/19 Page 5 of 10 Page ID #:548


                                                                                                         1 power to control its own docket.’”) (quoting Clinton v. Jones, 520 U.S. 681, 706 (1997))).
                                                                                                         2 This Court also has the authority to grant extensions of time and extend deadlines under
                                                                                                         3 Federal Rule Civil Procedure 6 upon a showing of “good cause[.]” Fed. R. Civ. P. 6(b)(A).
                                                                                                         4 The extraordinary circumstances in this case justify a temporary stay of further litigation
                                                                                                         5 so that Claimant can make a good faith effort to revive its corporate status under California
                                                                                                         6 law.
                                                                                                         7        The United States seeks the entry of default and automatic forfeiture of the seized
                                                                                                         8 property, in part, on the basis that a corporation may appear in the federal courts only
                                                                                                         9 through licensed counsel, and that Tucker Ellis’ representation of the Claimants was
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10 limited to pre-indictment. (See United States’ Mot. to Strike at 1:3). As noted above,
                                                                                                        11 Claimants seek additional time to determine the scope of representation of Tucker Ellis,
                                                                                                        12 or separate counsel. In addition, some of the Claimants in the related actions need to have
                                                                                                        13 their corporate status restored. Even a temporary suspension under Cal. Rev. & T. Code
TUCKER ELLIS LLP




                                                                                                        14 § 23301 prevents it from litigating or undertaken other ordinary business operations
                                                                                                        15 pending reinstatement, Claimant’s respectfully requests a temporary stay for a period of
                                                                                                        16 ninety days.
                                                                                                        17        “Any person who attempts or purports to exercise the powers, rights and privileges
                                                                                                        18 of a corporation that has been suspended pursuant to Section 23301 … is punishable by a
                                                                                                        19 fine of not less than two hundred fifty dollars ($250) and not exceeding one thousand
                                                                                                        20 dollars ($1,000) or by imprisonment not exceeding one year, or both fine and
                                                                                                        21 imprisonment.” Cal. Rev. & T. Code § 19719(a). In other words, a violation of Section
                                                                                                        22 23301 can result in criminal penalties. Counsel, however, can move for a continuance
                                                                                                        23 or stay on behalf of a suspended corporation. See United States v. 2.61 Acres of Land,
                                                                                                        24 More or Less, Situated in the County of Mariposa, Cal., 791 F.2d 666, 669-670 (9th Cir.
                                                                                                        25 1986) (finding that suspension under Section 23301 was meant to persuade companies to
                                                                                                        26 pay their taxes, “not to preclude meritorious defenses on technical grounds” (internal
                                                                                                        27 citations omitted)); A.E. Cook Co. v. K S Racing Enters., Inc., 79 Cal. Rptr. 123, 124 (Cal.
                                                                                                        28 Ct. App. 1969) (“[T]he court may grant a continuance in order to allow the delinquent
                                                                                                                                                         3
                                                                                                             EX-PARTE NOTICE OF MOTION AND MOTION FOR CONTINUANCE OF PLAINTIFF’S VARIOUS MOTOINS TO
                                                                                                                      STRIKE CLAIMS AND ENTRY OF DEFAULT; DECLARATION OF MARC R. GREENBERG
                                                                                                          Case 5:17-cv-01873-DMG-SP Document 42 Filed 09/27/19 Page 6 of 10 Page ID #:549


                                                                                                         1 corporation to secure a reviver.”). Hence, it is appropriate for Claimant and its counsel to
                                                                                                         2 appear specially and solely to file this Motion seeking a continuance to allow the
                                                                                                         3 Claimants in the various related cases to retain counsel.
                                                                                                         4         The Claimant’s need to determine its legal representation and scope thereof as well
                                                                                                         5 as address its deficiencies in corporate legal status constitutes good cause to delay the
                                                                                                         6 hearing on the United States’ Motion To Strike. As set forth in the attached Declaration
                                                                                                         7 of Marc R. Greenberg, Claimant and its advisors are attempting to negotiate a settlement
                                                                                                         8 with the United States Attorney resolving this matter and, if necessary, engage in the
                                                                                                         9 process to obtain its reinstatement. Moreover, pursuant to this Court’s Order dated April
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10 10, 2018, this action is already stayed other than for purposes of adjudicating the United
                                                                                                        11 States’ Motion to Strike and, therefore, the United States will not suffer any prejudice if
                                                                                                        12 the Court delays consideration of the United States Motion to Strike for a period of ninety
                                                                                                        13 days. Finally, this is Claimant’s first request for a delay.
TUCKER ELLIS LLP




                                                                                                        14         Therefore, Claimant has good cause to request a continuance while Claimant cures
                                                                                                        15 its technical deficiencies and determines its representation for this matter.
                                                                                                        16                                    III.   CONCLUSION
                                                                                                        17         For all of the foregoing reasons, claimant Perfectus Aluminum, Inc. respectfully
                                                                                                        18 requests that the Court grant this Motion, enter an order staying this action for a period of
                                                                                                        19 ninety days, and grant such other and further relief as it deems just and proper.
                                                                                                        20
                                                                                                        21                                                Respectfully submitted:
                                                                                                        22 DATED: September 27, 2019                      TUCKER ELLIS LLP
                                                                                                        23
                                                                                                        24                                                By:    /s/ Marc R. Greenberg
                                                                                                                                                                 Marc R. Greenberg
                                                                                                        25                                                       marc.greenberg@tuckerellis.com
                                                                                                        26                                                       Specially Appearing for Defendant
                                                                                                                                                                 Real Property Located at 1001 S.
                                                                                                        27                                                       Doubleday Avenue, Ontario,
                                                                                                                                                                 California and Claimant 1001
                                                                                                        28                                                       Doubleday LLC
                                                                                                                                                          4
                                                                                                             EX-PARTE NOTICE OF MOTION AND MOTION FOR CONTINUANCE OF PLAINTIFF’S VARIOUS MOTOINS TO
                                                                                                                      STRIKE CLAIMS AND ENTRY OF DEFAULT; DECLARATION OF MARC R. GREENBERG
                                                                                                         Case 5:17-cv-01873-DMG-SP Document 42 Filed 09/27/19 Page 7 of 10 Page ID #:550


                                                                                                         1 CERTIFICATE OF CONFERENCE This motion is made following the attempted
                                                                                                         2 conference with counsel for the government, Assistant United States Attorney Steven
                                                                                                         3 Welk on, pursuant to L.R. 7-3 on September 26, 2019. After discussing the issues AUSA
                                                                                                         4 Welk informed Mr. Greenberg that the government is not willing to stipulate to any delay
                                                                                                         5 in the proceedings. AUSA Welk decline to agree to any continuance whatsoever and
                                                                                                         6 stated that the government would oppose any request for a stay or delay of the
                                                                                                         7 government’s motion.
                                                                                                         8
                                                                                                         9
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10
                                                                                                        11
                                                                                                        12
TUCKER ELLIS LLP




                                                                                                        13
                                                                                                        14
                                                                                                        15
                                                                                                        16
                                                                                                        17
                                                                                                        18
                                                                                                        19
                                                                                                        20
                                                                                                        21
                                                                                                        22
                                                                                                        23
                                                                                                        24
                                                                                                        25
                                                                                                        26
                                                                                                        27
                                                                                                        28
                                                                                                                                                       5
                                                                                                             EX-PARTE NOTICE OF MOTION AND MOTION FOR CONTINUANCE OF PLAINTIFF’S VARIOUS MOTOINS TO
                                                                                                                      STRIKE CLAIMS AND ENTRY OF DEFAULT; DECLARATION OF MARC R. GREENBERG
                                                                                                             Case 5:17-cv-01873-DMG-SP Document 42 Filed 09/27/19 Page 8 of 10 Page ID #:551


                                                                                                         1                              Declaration of Marc R. Greenberg
                                                                                                         2
                                                                                                                    I, Marc R. Greenberg, declare as follows:
                                                                                                         3
                                                                                                         4          1.     I am an attorney duly licensed in the State of California and counsel with the
                                                                                                         5 law firm of Tucker Ellis LLP.
                                                                                                         6        2.    Tucker Ellis LLP was retained to represent the Claimants in the civil cases
                                                                                                         7 while the Claimants awaited a decision by the United States Attorney and the Department
                                                                                                         8 of Justice on the status of the criminal investigation. Tucker Ellis was retained only for
                                                                                                         9 purposes of pre-indictment representation. On July 31, 2019, the government has deemed
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10 it’s tactically advantageous to unseal an indictment that was returned back on May 7, 2019.
                                                                                                        11 The Claimants are evaluating their options and selection of counsel. At the present time
                                                                                                        12 Tucker Ellis is not authorized to appear or speak on behalf of the Claimants beyond
                                                                                                        13 making the instant ex-parte motion to preserve the Claimants’ due process rights.
TUCKER ELLIS LLP




                                                                                                        14      3.     I am informed that Claimants have been engaged in settlement discussions
                                                                                                        15 with the United States Attorney’s Office and the Department of Justice.
                                                                                                        16        4.    Tucker Ellis is appearing special solely to requests a temporary stay for a
                                                                                                        17 period of ninety days. The time is needed so allow Claimant to address its structural
                                                                                                        18 impediments. Further, Claimant needs time to retain counsel that may, or may not, be
                                                                                                        19 Tucker Ellis.
                                                                                                        20      5.      On September 26, 2019, I spoke with Assistant United States Attorney
                                                                                                        21 Steven Welk concerning Claimant’s need for time to address the structural impediments
                                                                                                        22 to defending this action and Claimant’s need to assemble a team of lawyers to respond to
                                                                                                        23 the government’s efforts to forfeit millions of dollars in property. While AUSA Welk was
                                                                                                        24 cordial and appreciative of our need for time, after speaking with his co-counsel, he was
                                                                                                        25 unable to agree to any delay whatsoever. AUSA Welk indicated that he was not in a
                                                                                                        26 position to provide the courtesy normally extended to defense counsel. He assumed me
                                                                                                        27 that it was “nothing personal” and I accept that assurance. AUSA Welk confirmed that
                                                                                                        28 the parties have been engaged in settlement discussions. AUSA Welk stated that the

                                                                                                               EX-PARTE NOTICE OF MOTION AND MOTION FOR CONTINUANCE OF PLAINTIFF’S VARIOUS MOTOINS TO
                                                                                                                        STRIKE CLAIMS AND ENTRY OF DEFAULT; DECLARATION OF MARC R. GREENBERG
                                                                                                         Case 5:17-cv-01873-DMG-SP Document 42 Filed 09/27/19 Page 9 of 10 Page ID #:552


                                                                                                         1 government would oppose any motion to delay the hearing currently set for October 18,
                                                                                                         2 2019.
                                                                                                         3         6.    I am not aware of any urgency with respect to the properties at issue. The
                                                                                                         4 properties are not in disrepair or threat of being damaged or demolished. Plaintiff’s desire
                                                                                                         5 for the proceeds from any sale of the property will not be diminished by the passage of an
                                                                                                         6 additional 90 days and Plaintiffs have not indicated that the United States has any
                                                                                                         7 particular immediate need for the property.
                                                                                                         8         I declare under penalty of perjury under the laws of the United States of America
                                                                                                         9 that the foregoing is true and correct. Executed this 27th day of September, 2019 at Los
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10 Angeles, California.
                                                                                                        11
                                                                                                        12
TUCKER ELLIS LLP




                                                                                                        13 Dated: September 27, 2019                     /s/ Marc R. Greenberg
                                                                                                                                                         Marc R. Greenberg
                                                                                                        14
                                                                                                        15
                                                                                                        16
                                                                                                        17
                                                                                                        18
                                                                                                        19
                                                                                                        20
                                                                                                        21
                                                                                                        22
                                                                                                        23
                                                                                                        24
                                                                                                        25
                                                                                                        26
                                                                                                        27
                                                                                                        28
                                                                                                                                                         2
                                                                                                             EX-PARTE NOTICE OF MOTION AND MOTION FOR CONTINUANCE OF PLAINTIFF’S VARIOUS MOTOINS TO
                                                                                                                      STRIKE CLAIMS AND ENTRY OF DEFAULT; DECLARATION OF MARC R. GREENBERG
                                                                                                         Case 5:17-cv-01873-DMG-SP Document 42 Filed 09/27/19 Page 10 of 10 Page ID #:553


                                                                                                         1                               CERTIFICATE OF SERVICE
                                                                                                         2       I declare that I am a citizen of the United States and a resident of Los Angeles,
                                                                                                         3 California or employed in the County of Los Angeles, State of California. I am over the
                                                                                                           age of 18 and not a party to the within action. My Business address is Tucker Ellis LLP,
                                                                                                         4 515 South Flower Street, Forty-Second Floor, Los Angeles, California 90071-2223.
                                                                                                         5     On September 27, 2019, I served the following document entitled EX-PARTE
                                                                                                         6 NOTICE OF MOTION AND MOTION FOR CONTINUANCE OF PLAINTIFF’S
                                                                                                           VARIOUS MOTOINS TO STRIKE CLAIMS AND ENTRY OF DEFAULT;
                                                                                                         7 DECLARATION OF MARC R. GREENBERG on the interested parties in this action
                                                                                                         8 by:
                                                                                                         9 (X)     ELECTRONICALLY VIA ECF: the above-entitled documents to be served
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10         electronically through the United States District Court, Central District ECF
                                                                                                                   website, addressed to all parties appearing on the Court’s ECF service list. A copy
                                                                                                        11         of the “Filing Receipt” page will be maintained with the original document in our
                                                                                                        12         office.

                                                                                                        13         I declare under penalty of perjury under the laws of the United States that the
TUCKER ELLIS LLP




                                                                                                             foregoing is true and correct.
                                                                                                        14
                                                                                                        15         Executed on September 27, 2019, at Los Angeles, California.
                                                                                                        16                                               /s/ Marc R. Greenberg
                                                                                                                                                         Marc R. Greenberg
                                                                                                        17
                                                                                                        18
                                                                                                        19
                                                                                                        20
                                                                                                        21
                                                                                                        22
                                                                                                        23
                                                                                                        24
                                                                                                        25
                                                                                                        26
                                                                                                        27
                                                                                                        28

                                                                                                             EX-PARTE NOTICE OF MOTION AND MOTION FOR CONTINUANCE OF PLAINTIFF’S VARIOUS MOTOINS TO
                                                                                                                      STRIKE CLAIMS AND ENTRY OF DEFAULT; DECLARATION OF MARC R. GREENBERG
